Citation Nr: 0025044	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic right fibrous pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to July 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's claim for an 
evaluation in excess of 10 percent for chronic right fibrous 
pleurisy.  

In May 1999 the veteran requested to attend a hearing at the 
RO before a Traveling Member of the Board, but withdrew this 
request in writing in April 2000.


REMAND

When the veteran filed a claim for an increased evaluation 
for his service connected chronic right fibrous pleurisy in 
June 1998, he requested that he be afforded a VA examination.  
He also requested that such an examination include a 
pulmonary function test so that he may be rated under the 
"new criteria".  The veteran's reference to the "new 
criteria" reflects his knowledge of changes that were made 
to the VA regulations pertaining to evaluating respiratory 
disabilities, changes that became effective in October 1996.  
See Fed. Reg. No. 46720 (Sept. 5, 1996).

Subsequent to the veteran's request, in June 1998, he 
underwent pulmonary function testing at a VA medical 
facility.  While the results of this test are currently of 
record and were used by the RO in denying the veteran's claim 
for an increased evaluation for chronic right fibrous 
pleurisy, the technician who conducted the test noted on the 
test report that the measurements were not accurate and that 
the veteran had been unable to perform the test "despite 
great effort and cooperation".  Furthermore, an examiner 
performing a VA respiratory examination in July 1998 relayed 
the veteran's report of undergoing the pulmonary function 
test in June 1998, but stated that such results were not 
available to him since they were not in the computer and were 
not in the veteran's chart.

While it is not clear from the pulmonary function test report 
why the test results are inaccurate and why the veteran was 
unable to perform the test, it is clear based on the 
technician's comments that the report must be considered 
inadequate for rating purposes.  See 38 C.F.R. § 4.2.  In 
view of this as well as the ambiguities surrounding the 
results of the pulmonary function test in June 1998, another 
pulmonary function test should be conducted .  In the event 
that the veteran is unable to undergo this test and/or the 
results turn out to be inaccurate, the pulmonary function 
test technician should explain why.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request all recent 
medical records from the VA outpatient 
center in Greenville, South Carolina, 
beginning in April 1999.

2.  The veteran should be scheduled to 
undergo another VA pulmonary function 
test.  The test should be consistent with 
the revised criteria under 38 C.F.R. 
§ 4.104, Code 6845 (1999) for restrictive 
lung disease, and include FEV-1, FEV-
1/FVC and DLCO (SB) readings.  In the 
event that the veteran is unable to 
perform this test and/or the results are 
inaccurate, the pulmonary function test 
technician should explain why.

3.  The RO should then review the 
veteran's claim for an evaluation in 
excess of 10 percent for chronic right 
fibrous pleurisy.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, and has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




